Citation Nr: 0416092	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  02-00 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether clear and unmistakable error (CUE), as defined by 38 
C.F.R. § 3.105(a) (2003), was made in an April 14, 1967 
rating decision, wherein the RO granted entitlement to 
service connection for a left ankle disability on the basis 
of in-service aggravation and assigned a noncompensable 
evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from November 
1957 to June 1959.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of a July 2000 rating action of the 
Department of Veterans Affairs (VA), Detroit, Michigan, 
Regional Office (RO).  In a January 2003 decision, the Board 
determined that an April 14, 1967 decision of the RO did not 
involve clear and unmistakable error (CUE) and denied the 
veteran's claim.  

The veteran appealed the Board's January 2003 decision to the 
United States Court of Appeals for Veterans Claims (CAVC).  
In a December 2003 Order, the CAVC granted a Joint Motion to 
Remand the Board Decision on Appeal that vacated the January 
2003 decision and remanded the matter to the Board for 
further development and re-adjudication.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



Following the December 2003 CAVC Order, the Board directed a 
letter to the veteran in February 2004 that provided him the 
opportunity to submit additional argument and/or evidence in 
support of his appeal.  He was also notified that if he 
submitted additional evidence in his appeal, he had a right 
to have it considered by the RO, or if he wished, he could 
waive that right.  

In February 2004 and May 2004, the veteran submitted 
additional argument and evidence directly to the Board.  In 
association with the February 2004 submission, the veteran 
indicated that he wished to have his case remanded to the RO 
for initial review of the evidence.  

According to pertinent regulatory criteria, a supplemental 
statement of the case, so identified, will be issued and 
furnished to an appellant and his or her representative, 
following the receipt of additional pertinent evidence after 
a statement of the case or the most recent supplemental 
statement of the case has been issued and before the appeal 
is certified and transferred to the Board.  38 C.F.R. 
§ 20.1304 (2003).  

Given that the veteran has submitted additional argument and 
evidence at the request of the Board and has not waived 
initial RO consideration, it is incumbent upon the RO to 
review the evidence and issue an appropriate supplemental 
statement of the case.  

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

3.  The VBA AMC should issue a 
supplemental statement of the case which 
includes addressing the additional 
argument and evidence provided by the 
appellant in February 2004 and May 2004.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The appellant need take no action unless otherwise notified 
by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


